IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-71,462-01


EX PARTE NATHANIEL D. LOLLIS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 21,530 IN THE 71,462-01 DISTRICT COURT
FROM FANNIN COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of injury to a child
causing serious bodily injury and sentenced to ninety-nine years' imprisonment. The Sixth Court of
Appeals affirmed his conviction. Lollis v. State, 323 S.W.3d 803 (Tex. App.-Texarkana 2007, pet.
ref'd).
	Applicant alleges, inter alia, that counsel was ineffective for failing to discover that an expert
witness's certification as a sexual assault nurse examiner had lapsed. Pursuant to this Court's remand
order, the trial court held a live hearing. After the hearing, the court reduced its findings of fact and
conclusions of law to writing, recommending that relief be denied. This Court has undertaken an
independent review of all the evidence in the record. We agree that relief should be denied. However,
we decline to adopt conclusions numbers two, three, and five. Based upon the trial court's remaining
findings of fact and conclusions of law, as well as our independent review of the record, we deny
relief on all Applicant's claims. 

Filed:  February 3, 2010
Do not publish